Citation Nr: 1036315	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-36 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a chronic sinus 
condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1973 to December 1976.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, in January 2006 
which declined to reopen a previously denied claim of service 
connection for bilateral hearing loss and denied service 
connection for tinnitus, and in August 2006 which declined to 
reopen a previously denied claim of service connection for a low 
back disability, and denied service connection for a chronic 
sinus condition.

In July 2010, the Veteran appeared at a Video Conference hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that hearing is in the claims file.  Evidence received 
subsequent to that hearing was not accompanied by a waiver of 
initial consideration by the RO.  However, inasmuch as this 
decision grants service connection for tinnitus and remands the 
other issues for further development, there is no resulting 
prejudice to the Veteran.

The issue of entitlement to service connection on a 
secondary basis for an acquired psychiatric disability, to 
include depression, has been raised by the record, but has 
not been adjudicated by the RO.  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the RO for appropriate action.  

The issues of entitlement to service connection for a low back 
disability, bilateral hearing loss, and a chronic sinus condition 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A September 1997 rating decision denied service connection 
for a low back disability; the Veteran was properly notified of 
the decision and did not timely appeal.

2.  Evidence received since the September 1997 rating decision 
was not previously considered in relation to the claim of service 
connection for a low back disability, pertains to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  A June 2003 rating decision denied service connection for 
bilateral hearing loss; the Veteran was properly notified of the 
decision and did not timely appeal.

4.  Evidence received since the June 2003 rating decision was not 
previously considered in relation to the claim of service 
connection for bilateral hearing loss, pertains to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

5.  Tinnitus was incurred in service.




CONCLUSIONS OF LAW

1.  The September 1997 rating decision denying service connection 
for a low back disability became final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  New and material evidence has been received on the claim of 
service connection for a low back disability, and the claim will 
be reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  The June 2003 rating decision denying service connection for 
bilateral hearing loss became final.  38 U.S.C.A. § 7105(c) (West 
2002).

4.  New and material evidence has been received on the claim of 
service connection for bilateral hearing loss, and the claim will 
be reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156 (2009).

5.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In a claim to reopen a previously denied claim of service 
connection, VCAA notice requires information regarding the 
evidence and information that is necessary to reopen a claim, the 
definition of new and material evidence, and of what evidence and 
information is necessary to establish entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in May 2005 on the claims of service connection 
for bilateral hearing loss and tinnitus and in June 2006 and 
November 2006 on the claim of service connection for a low back 
disability.  In light of the Board's reopening of the claims of 
service connection for hearing loss and a low back disability, 
any notice deficiency in regard to the new and material evidence 
is not prejudicial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In addition, as this decision grants service connection 
for tinnitus, any notice deficiency in regard to that claim is 
also not prejudicial.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the Veteran's 
service treatment records and post-service VA treatment records.  
The Veteran has not identified any additional pertinent records 
for the RO to obtain on his behalf.  As this decision grants 
service connection for tinnitus and reopens the claims of service 
connection for a low back disability and bilateral hearing loss, 
there can be no prejudice to the Veteran and no further 
discussion of the duty to assist under the VCAA is required. 

New and Material Evidence Standard

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

"New and material evidence" is defined in 38 C.F.R. § 3.156(a).  
"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Analysis

Low Back Disability

The September 1997 rating decision denied service connection for 
a low back disability because there was no evidence of a 
permanent residual or chronic disability resulting from the back 
strain shown in service.

At the time of the September 1997 rating decision, the evidence 
of record consisted of the Veteran's service treatment records 
and outpatient records from the VA Medical Center for July 1982.

Evidence received since the September 1997 rating decision 
includes the Veteran's written statements and testimony regarding 
the circumstances of his in-service injury and the continuity of 
his back pain since service separation; written statements from 
his wife, sister, and employer regarding the continuity of his 
back pain since service; VA treatment records related to a low 
back disability from November 2007; and an April 2007 VA 
examination which included a negative, but not entirely adequate, 
nexus opinion regarding the injury in-service and the current 
disability.

All of the recently received evidence is new, in that it was not 
previously considered in adjudicating the claim of service 
connection for a low back disability.  In addition, the Veteran's 
statements, along with those of his wife and sister, address the 
question of continuity of symptomatology since service 
separation, an unestablished fact necessary to substantiate the 
claim.  Finally, despite the negative nexus opinion, which 
addresses only one of the possible theories of service 
connection, the newly received evidence raises a possibility of 
substantiating the claim.  As such, the evidence received since 
the September 1997 rating decision is new and material and the 
claim will be reopened. 

Hearing Loss

The June 2003 rating decision denied service connection for 
bilateral hearing loss because there was no evidence of defective 
hearing which met the established VA criteria for a hearing loss 
disability.

At the time of the June 2003 rating decision, the evidence of 
record consisted of the Veteran's service treatment records and 
treatment records from the Houston VA Medical Center for April 
2003.

Evidence received since the June 2003 rating decision includes 
the Veteran's written statements and testimony at hearing 
regarding the incident on the infiltration course which he 
believes is the source of his hearing loss, statements from his 
wife and his sister that he currently experiences hearing loss as 
evidenced by the extreme volume of his television even though he 
is seated right next to it, VA outpatient treatment records from 
July 2003 and June 2005 which show a hearing loss disability as 
defined by 38 C.F.R. § 3.385, and the April 2007 VA examination 
and August 2007 addendum opinion with a negative, but not 
completely adequate, nexus opinion regarding the Veteran's 
military service and his current bilateral hearing loss 
disability.

The evidence received since the June 2003 rating decision is new, 
in that it was not previously considered in adjudicating the 
claim.  In addition, it addresses an unestablished fact, the 
existence of a current hearing loss disability as defined by VA 
standards.  Finally, while there is a negative nexus opinion, the 
new evidence still raises the possibility of substantiating the 
claim, based on the lay evidence, and the fact that the nexus 
opinion is not completely adequate.  Therefore, the recently 
submitted evidence is new and material and the claim of service 
connection for a bilateral hearing loss is reopened. 

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Facts and Analysis

Tinnitus

In July 2003, the Veteran was seen for complaints of left ear 
pain since a recent hearing test for subjective decreased hearing 
and tinnitus which he reported experiencing over the previous two 
years.

In June 2005, the Veteran was seen for complaints of decreased 
hearing in his left ear, along with occasional "bell like" 
sounds.  In a follow-up examination, he was noted to have 
baseline bilateral tinnitus.

In the Notice of Disagreement submitted in May 2006, the Veteran 
reported that while in basic training he was exposed to bombs and 
machine gun fire on the infiltration course.  This caused his 
ears to ache, followed by tinnitus for a few minutes or so.  
After that, whenever he went to the rifle range or was exposed to 
any type of weapons fire, his ears would ring in much the same 
way.  He reported that during at least one training, he was not 
provided with hearing protection and was advised to fashion his 
own using cigarette butts.

On April 2007 VA examination, the examiner did not have access to 
the Veteran's claims file or medical records.  The Veteran 
reported military noise exposure including firearms, machine 
guns, helicopters, tanks, combat explosions, and demolitions, 
with only occasional use of hearing protection.  He also reported 
post-service noise exposure using firearms, chainsaws, power lawn 
mowers, weed eaters, and leaf blowers, with hearing protection 
used.  He complained of tinnitus since 1973 when he came from the 
firing range, occurring as a high-pitched ringing and experienced 
for thirty seconds or more three to four times a day.  He 
reported that it was annoying and made it hard to fall asleep at 
night.  The examiner noted that tinnitus is "a subjective 
complaint with no objective means of documenting its presence or 
absence."

In an August 2007 addendum, after the claims file was received 
and reviewed, the examiner noted normal hearing at the time of 
service separation and a current hearing loss pattern not 
consistent with noise exposure.  Based on these facts, the 
examiner offered the opinion that the Veteran's hearing loss and 
tinnitus were not the result of military noise exposure.

In a written statement submitted in July 2010, the Veteran 
described the incident on the infiltration course in basic 
training where a bomb simulator went off near his ear.  He 
experienced no sound for a few minutes afterward and then an 
intense high-pitched ringing in his ears.  He continued to 
experience ringing in his ears as he continued to train with 
weapons in service.

At the July 2010 Video Conference hearing, the Veteran asserted 
that the incident on the infiltration course in basic training, 
with a bomb exploding near his ears, had caused him to experience 
tinnitus which continued to the present time.  At that time, he 
was about to be deployed to Vietnam, and was therefore undergoing 
very extensive training to prepare for combat.  He said he was 
young and did not realize the significance of the condition and 
when he got out of service he worked doing odd jobs and therefore 
had no money or medical insurance which would have allowed for 
hearing tests or examinations.

The Board considers the July 2010 VA examination and opinion to 
be competent medical evidence.  However, after weighing the 
evidence of record and resolving all reasonable doubt in favor of 
the Veteran, the Board finds that the evidence is at least in 
relative equipoise in approximate balance as to whether he has 
tinnitus that is related to his military service.  For the 
Veteran to be successful in his claim, he needs to show only that 
it is at least as likely as not that his current disability is 
related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds 
that standard has been met in this case.  

In this context, the Board notes that the Veteran is competent to 
report that he suffered from tinnitus during service and that he 
has had continuous symptoms of tinnitus since service.  See 
Charles v. Principi, 16 Vet. App. 374-75 (2002) (providing that 
ringing in the ears is capable of lay observation).  The Board 
also finds it highly probative that the Veteran was exposed to 
significant noise exposure during service.  The Board also finds 
that the Veteran's testimony at his July 2010 hearing before the 
Undersigned is credible and highly probative.

In making this determination, the Board is not attempting to make 
an independent medical determination; rather, it is weighing the 
evidence of record and making a determination as to the probative 
value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 
(1998).  The available evidence appears to be in a state of 
equipoise regarding a nexus to service.  Consequently, the 
benefit-of-the-doubt rule applies, and service connection for 
tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence having been submitted in regards to the 
claim of service connection for a low back disability, the claim 
is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted in regards to the 
claim of service connection for bilateral hearing loss, the claim 
is reopened and, to that extent only, the appeal is granted.

Service connection for tinnitus is granted.


REMAND

In regards to the Veteran's claim of service connection for a low 
back disability, the Board notes that the Veteran was afforded a 
VA examination in April 2007, which yielded the opinion that the 
Veteran's current degenerative joint disease is not related to a 
specific incident in service when the Veteran was struck with the 
butt of a grenade launcher in 1974.  However, there are other 
possible theories of service connection raised by the record 
which are not addressed by the opinion.  Under the duty to 
assist, where VA provides the Veteran with an examination related 
to his claim, that examination must contain medical information 
and an opinion sufficient to properly adjudicate the claim.  
38 C.F.R. § 3.159(c)(4).  By limiting the opinion to the cited 
1974 incident, the examination is inadequate and an additional 
opinion and/or examination is required.

Specifically, the Veteran has submitted additional evidence that 
demonstrates continuity of symptomatology after service, 
including his sister's written statement that the Veteran's 
mother treated his pain with over-the-counter remedies and 
occasionally with "street drugs."  No waiver of initial RO 
consideration was included with this evidence.  The Veteran's 
June 2010 hearing testimony also mentioned other instances of 
treatment for low back pain in service (including X-rays), beyond 
the 1974 incident in which he was struck with the butt of a 
grenade launcher.  The Veteran's testimony also referenced 
additional in-service treatment records which should be sought as 
they may provide additional probative information.  Finally, the 
Board notes the Veteran's service-connected left knee disability 
and feels that the possibility of any aggravating effects from 
that disability on the Veteran's claimed low back disability 
should be considered. 

In regards to the Veteran's claim of service connection for 
bilateral hearing loss, the April 2007 examination and August 
2007 opinion were negative as to a nexus between the Veteran's 
military service and his current hearing loss disability.  
Specifically, the examiner noted that the Veteran's service 
separation examination showed normal hearing bilaterally.  
However, a review of the service treatment records does show a 
possible threshold shift in the Veteran's hearing on the December 
1976 service separation examination as compared to his August 
1972 service entrance examination.  The examiner failed to take 
this apparent change in hearing acuity in service into account in 
her opinion.

The Board notes that, legally, the lack of any evidence that a 
claimant exhibited hearing loss during service is not fatal to a 
claim.  The laws and regulations do not require in-service 
complaints of or treatment for hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the United States Court of Appeals 
for Veterans Claims (Court): 

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post-service test results meeting the criteria of 38 
C.F.R. § 3.385. . . .  For example, if the record 
shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in 
service, though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) post-
service audiometric testing produces findings meeting 
the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to 
the injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).  Therefore, an opinion which takes 
into account both the Veteran's noise exposure in service and 
this Court ruling is in order.

Finally, in regards to the Veteran's claim of service connection 
for a chronic sinus condition, in light of the Veteran's 
testimony at hearing and the additional lay evidence submitted, 
the Board finds that a VA examination is warranted.  Under 38 
C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that the 
Veteran has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the Veteran 
suffered an event, injury or disease in service; (C) indicates 
that the claimed disability or symptoms may be associated with 
the established event, injury, or disease in service or with 
another service- connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a decision 
on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  Here, there is sufficient medical evidence in the 
service treatment records of recurrent sinus 
infections/colds/upper respiratory infections in service and 
sufficient lay evidence of continuing symptomatology after 
service to indicate a possible connection to service, but not 
enough evidence to adjudicate the claim.  Moreover, consideration 
of possible alternative diagnosis which could be applied to the 
same symptoms should be considered, in accordance with the 
determination of Clemons v. Shinseki, 23 Vet. App. 1 (2009).


Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to provide 
the information necessary to obtain copies of 
any additional service treatment records, 
including the X-rays of his low back, 
specifically a two month date range and the 
location of the hospital or clinic where the 
treatment was provided.  

The RO should then ask the appropriate 
custodian of federal records, such as the 
clinic or hospital, the branch of service, or 
the U.S. Army and Joint Services Records 
Research Center (JSRRC), to search for the 
records of this treatment and furnish them 
for the claims file.  The RO should make as 
many attempts as possible to locate these 
records until it appears that they do not 
exist or that further efforts to obtain the 
records would be futile.  All efforts to 
obtain the records should be documented in 
the claims file.  

If it is determined that the records do not 
exist or further attempts would be futile, 
notify the Veteran and his representative in 
accordance with the provisions of 38 C.F.R. § 
3.159(e).  

2.  Then afford the Veteran an appropriate VA 
examination to determine whether it is at 
least as likely as not that his current low 
back disability is related to his military 
service or to any injury incurred therein.  
The examiner should address any new incident 
or injury shown in records obtained pursuant 
to the development set forth above, the 
Veteran's lay statements regarding his 
ongoing back pain, the lay statements by his 
wife and sister, and the question of whether 
the Veteran's low back disability may be 
aggravated by his left knee disability. 

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means 
that the weight of the medical evidence both 
for and against the conclusion is so evenly 
divided that it is medically sound to find in 
favor of causation as it is to find against 
causation.

The examiner should provide the rationale for 
any opinion(s) rendered.  A copy of the 
claims file should be provided to the 
examiner for review.

3.  On the claim of service connection for 
bilateral hearing loss, either request a 
supplemental opinion from the April/August 
2007 VA examiner or afford the Veteran an 
additional appropriate VA examination to 
determine whether there is a medically sound 
basis to attribute the current bilateral 
hearing loss to any threshold shift or 
acoustic injury resulting from his in-service 
noise exposure, or whether it is more 
properly attributable to intercurrent causes, 
in accordance with the Court's decision in 
Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

The examiner should provide the rationale for 
any opinion(s) rendered.  A copy of the 
claims file should be provided to the 
examiner for review.

4.  Afford the Veteran an appropriate VA 
examination by an otolaryngologist to 
determine whether it is at least as likely as 
not that his current upper respiratory 
condition, to include recurrent sinus 
infections and persistent cough, was incurred 
in or aggravated by his military service.  
The examiner should specifically address the 
many similar incidents in service, the June 
2005 VA treatment note showing findings of 
hypertrophied adenoid tissue, and the 
discussion therein of a possible diagnosis of 
Meniere's disease.  

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means 
that the weight of the medical evidence both 
for and against the conclusion is so evenly 
divided that it is medically sound to find in 
favor of causation as it is to find against 
causation.

The examiner should provide the rationale for 
any opinion(s) rendered.  A copy of the 
claims file should be provided to the 
examiner for review.

5.  On completion of the foregoing, the 
claims should be adjudicated.  If any aspect 
of the decision remains adverse to the 
Veteran, then provide him and his 
representative a supplemental statement of 
the case and return the case to the Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


